DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 15 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 November 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8, 10, 12-14, and 17-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. 7,112,882).
Regarding Claim 1, Lee discloses an integrated circuit (IC) package, comprising: 
a package substrate (package substrate 250/350, Figures 2d and 3c); 

a thermal contact for coupling to at least a portion of a heat exchanger, the thermal contact enclosed in a region at a periphery of the IC package (thermal contact 210/310 or 230/330 or 230/256/330/355, Figures 2b, 2d, and 3c. Please note that the term “thermal contact” can both mean a contact surface on another element or a separate element in of itself. Please note that the language “a thermal contact for coupling to at least a portion of a heat exchanger“ does not require the presence of a heat exchanger, rather, just that the thermal contact is capable of coupling to one.  Please note that the terms “region” and “periphery” without further descriptor are vague and only eliminate the exact center of the package).  
Regarding Claim 2, Lee further discloses that wherein the thermal contact is thermally coupled with at least one of the package substrate and the IC die (thermal contact 315, die 300, Figure 3c).  
Regarding Claim 3, Lee further discloses that the thermal contact includes a contact surface for thermally coupling the thermal contact and the portion of the heat exchanger, the contact surface being substantially parallel to a plane of the package substrate (substrate 250, die 200, thermal contact 256/230, Figure 2d. Please note that the term “contact surface” can include any portion of surfaces in contact with another and that the term “parallel to a plane of the package substrate allows for comparison to any planes that intersect said package substrate).  
Regarding Claim 4, Lee further discloses a mold over one or more upper surfaces of the IC die and the package substrate except for the contact surface of the thermal 
Regarding Claim 5, Lee further discloses that the thermal contact includes a contact surface for thermally coupling the thermal contact and the portion of the heat exchanger, the contact surface being substantially perpendicular to a plane of the package substrate (contact surface 256/230, package substrate 250, Figure 2d).  
Regarding Claim 6, Lee further discloses that the thermal contact includes an opening for receiving at least a portion of the heat exchanger (thermal contact 230, Figure 2d).  
Regarding Claim 7, Lee further discloses that a distance between the package substrate and an upper surface of the thermal contact is equal to or less than a distance between the package substrate and an upper surface of a mold over one or more upper surfaces of the IC die and the package substrate (substrate 250, die 200, thermal surface 210/230, Figure 2d, Column 4, Lines 21-24).  
Regarding Claim 8, Lee further discloses that the thermal contact is such that, when the heat exchanger is thermally coupled to the thermal contact, an upper surface of the heat exchanger does not extend beyond an upper surface of the IC package by more than 100 nanometers (heat exchanger 256, IC package 230/260/200/250, Figure 2d, the heat exchanger can be considered within the package.  Alternatively, heat exchanger 260, package 256/230/200/250, Figure 2d, said upper surface of the package defined by the substrate 250.  Please note that the term “upper surface” without further descriptors can be considered any side surface of the package).  
Regarding Claim 10, Lee further discloses that at least a portion of the thermal contact is in a recess in the IC die (IC die 200/300, thermal contact 230/330, Figures 2d and 3c).  
Regarding Claim 12, Lee further discloses that the thermal contact is a frame at edges of the package substrate or at edges of the IC die (thermal contact 360 or 218/217, Figures 3c and 4b).  
Regarding Claim 13, Lee further discloses that the thermal contact includes silicon (thermal contact 210/310, Figures 2d and 3c, Column 5, Lines 49-51).  
Regarding Claim 14, Lee further discloses that the thermal contact includes one or more metals (thermal contact 230/330, Figures 2d and 3c, Column 4, Lines 25-29).  

Regarding Claim 17. Lee et al. discloses an integrated circuit (IC) package, comprising: 
a package substrate (package substrate 350, Figure 3c); and 
an IC die coupled to the package substrate, wherein a portion of the IC die is thinner than at least one other portion of the IC die, said portion providing a thermal contact area for coupling to at least a portion of a heat exchanger (IC die 200/300, thermal contact area 310/230 or 310/315/355/360, Figures 2b and 3b. Please note that the claim language “thermal contact area for coupling to at least a portion of a heat exchanger“ does not require the presence of a heat exchanger, rather, requires that the contact area be capable of coupling to one.)
Regarding Claim 18, Lee further discloses that the thermal contact area is in a region at a periphery of the IC package, wherein the region at the periphery is a closed-
Regarding Claim 19, Lee further discloses that said portion of the IC die includes a semiconductor material (Column 5, Lines 49-51).  
Regarding Claim 20, Lee further discloses that the thermal contact area is a contact surface for thermally coupling the IC die and the portion of the heat exchanger, the contact surface being substantially parallel to a plane of the package substrate (contact surface 310 or contact surface 330, Figure 3c).  
Regarding Claim 21, Lee further discloses a mold over one or more upper surfaces of the IC die and the package substrate except for the thermal contact area (substrate 250, die 200, thermal surface 230, Figure 2d, Column 4, Lines 21-24. Please note that the term “upper surface” without further description is vague).  

Regarding Claim 22, Lee discloses an integrated circuit (IC) package, comprising: 
a package substrate (package substrate 250/350, Figures 2d and 3c); and 
an IC die coupled to the package substrate, wherein the IC die includes an opening for receiving at least a portion of a heat exchanger (IC die 200/300, Figures 2d and 3c. Please note that the claim language “an opening for receiving at least a portion of a heat exchanger“ does not require the presence of a heat exchanger, rather, just that the opening is capable of receiving one).
Regarding Claim 23, Lee further discloses that the opening is on a side surface of the IC die (die 200/300, Figures 2d and 3c. Please note that the term “side surface” 
Regarding Claim 24, Lee further discloses that the opening is on a top surface of the IC die (die 200/300, Figures 2d and 3c. Please note that the term “top surface” without any other descriptor is vague and any exterior surface constitutes a “top” surface).  
Regarding Claim 25, Lee further discloses that a portion of the IC die that includes the opening is thinner than at least one other portion of the IC die (die 200/300, Figures 2d and 3c).

Claims 1- 9 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (U.S. 10,453,822).
Regarding Claim 1, Lee discloses an integrated circuit (IC) package, comprising: 
a package substrate (package substrate 110, Figure 1); 
an IC die coupled to the package substrate (IC die 210, Figure 1); and 
a thermal contact for coupling to at least a portion of a heat exchanger, the thermal contact enclosed in a region at a periphery of the IC package (thermal contact 320 or 320/310 or 320/310/500 or upper chip 210, Figure 1. Please note that the term “thermal contact” can both mean a contact surface on another element or a separate element in of itself. Please note that the language “a thermal contact for coupling to at least a portion of a heat exchanger“ does not require the presence of a heat exchanger, rather, just that the thermal contact is capable of coupling to one.  Please note that the terms “region” and “periphery” without further descriptor are vague and only eliminate the exact center of the package).  
Regarding Claim 2, Kim et al. further discloses that wherein the thermal contact is thermally coupled with at least one of the package substrate and the IC die (thermal contact 320 or 320/310 or 320/310/500 or upper chip 210, die 210, Figure 1).  
Regarding Claim 3, Kim et al. further discloses that the thermal contact includes a contact surface for thermally coupling the thermal contact and the portion of the heat exchanger, the contact surface being substantially parallel to a plane of the package substrate (substrate 110, die 210, thermal contact 320, Figure 1. Please note that the term “contact surface” can include any portion of surfaces in contact with another and that the term “parallel to a plane of the package substrate allows for comparison to any planes that intersect said package substrate).  
Regarding Claim 4, Kim et al. further discloses a mold over one or more upper surfaces of the IC die and the package substrate except for the contact surface of the thermal contact (substrate 110, die 210, contact surface 320/310, mold 400, Figure 1, Please note that the term “upper surface” without further description is vague).  
Regarding Claim 5, Kim et al. further discloses that the thermal contact includes a contact surface for thermally coupling the thermal contact and the portion of the heat exchanger, the contact surface being substantially perpendicular to a plane of the package substrate (contact surface 320 or 314, package substrate 110, Figure 1).  
Regarding Claim 6, Kim et al. further discloses that the thermal contact includes an opening for receiving at least a portion of the heat exchanger (thermal contact 314, Figure 1).  
Regarding Claim 7, Kim et al. further discloses that a distance between the package substrate and an upper surface of the thermal contact is equal to or less than a 
Regarding Claim 8, Kim et al. further discloses that the thermal contact is such that, when the heat exchanger is thermally coupled to the thermal contact, an upper surface of the heat exchanger does not extend beyond an upper surface of the IC package by more than 100 nanometers (heat exchanger 314, thermal contact 312, package 100, Figure 1, Column 5, Lines 21-23. Alternatively, heat exchanger 312 or 310 or 310/500, IC package 100, Figure 1, the heat exchanger can be considered within or part of the package.  Please note that the term “upper surface” without further descriptors can be considered any side surface of the package).  
Regarding Claim 9, Kim et al. further discloses that the IC die is one of a plurality of IC dies stacked to one another, and wherein the thermal contact is thermally coupled to one or more of the plurality of IC dies (IC dies 210, Figure 1).  
Regarding Claim 11, Kim et al. further discloses that at least a portion of the thermal contact is in a recess in a mold over one or more upper surfaces of the IC die and the package substrate (thermal contact 320, mold 400, Figure 1).  
Regarding Claim 12, Kim et al. further discloses that the thermal contact is a frame at edges of the package substrate or at edges of the IC die (thermal contact 320/310/500, Figure 1).  
Regarding Claim 13, Kim et al. further discloses that the thermal contact includes silicon (thermal contact 210, Figure 1, Column 3, Lines 39-41).  
Regarding Claim 14, Lee further discloses that the thermal contact includes one or more metals (thermal contact 312, Figure 1, Column 5, Lines 27-30).  

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Abbigale Boyle whose telephone number is 571-270-7919.  The Examiner can normally be reached from 11 A.M to 7 P.M., Monday through Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Zandra Smith, can be reached at 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance form a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


					Abbigale Boyle 
Examiner, Art Unit 2816


/MARK W TORNOW/Primary Examiner, Art Unit 2891